required to hold a hearing, see EDCR 2.23(c), and nothing in the record
                 suggests that the district court factored appellant's nonattendance into its
                 decision. Instead, the district court considered the motion, appellant's
                 opposition thereto, even though it was untimely filed, and respondents'
                 reply, along with papers and evidence submitted by the parties. Finally,
                 to the extent that appellant contends that he has a viable cause of action
                 based on respondents seizing and destroying his personal property,
                 nothing in the record supports that assertion. Appellant pointed to
                 testimony from his criminal hearing during which a detective testified
                 that, along with a color copier, forged currency, and mail, which the police
                 seized, appellant's hotel room contained "a couple of backpacks" containing
                 "clothing" and "personal hygiene objects." Respondents disposed of the
                 clothing and hygiene objects for health and safety reasons, and appellant
                 cites to no authority to support that the disposal of those items was
                 improper under the circumstances. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                                                                            J.
                                                              Sait


                                                                         V                  J.
                                                              Gibbons




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                  cc:   Hon. Jerry A. Wiese, District Judge
                        Carl Eric Krehnovi
                        L. Kirk Williams
                        Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                       3
(0) 1 94 7A   e